NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



TONY HOSLEY,                           )
                                       )
             Appellant,                )
                                       )
v.                                     )    Case No. 2D17-1704
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for
Pinellas County; Joseph Bulone,
Judge.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and SMITH JJ., Concur.